CLASS ACTION ORDER NO. 71-13 ORDER DENYING CERTIFICATION
MILES W. LORD, District Judge
(By Assignment).
The defendants having renewed their motion for certification of Class Action Order No. 71-5, 333 F.Supp. 278 and also for certification of Class Action Order No. 71-11, 333 F.Supp. 310, the *296court has considered the records and files herein, including said motion for certification, Class Action Orders No. 71-5 and 71-11, and all other material and the court is fully advised in the premises.
Now, therefore, after due consideration, the court finds that these orders, particularly as they relate to the manageability issue, do not present questions of law. The questions presented are factual in nature and concern the district judge’s continuing exercise of the discretion vested in him by Rule 23. As such, they are not susceptible to determination as questions of law but require constant reevaluation by the judge to whom the cases have been assigned for pretrial proceedings. For these reasons, immediate appeal of these orders would not, at this time, materially advance the ultimate termination of these actions.
It is therefore ordered that the defendants’ motion for certification be denied.